Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2018/0061059 to Xu et al., U.S. Patent Pub. No. 2011/0268325 to Teichman et al. disclose a surgical navigation system and method configured for operation in a procedure. The system comprises a memory system having stored thereon: (i) a convolutional neural network configured for analyzing an image data, (ii) a trained model for use with the CNN that is trained to segment at least one anatomical feature in the image data, (iii) wherein the image data includes an acquired image of a subject, a processor system configured to access the memory system to execute the CNN and the trained model to segment the image data, output a three-dimensional image data of the segmentation, and wherein the CNN includes at least one of a limited number of parameters or selected weights on parameters to increase a probability of correct segmentation.
The prior art fails to teach or disclose, however, based on the output 3D image data automatically output a workflow procedure portion for a surgical procedure wherein the processor system is configured to further automatically determine an instrument projection of an instrument and display on a display device a projection icon relative to object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775